Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-33207 Universal Power Group, Inc. (Exact name of registrant as specified in its charter) TEXAS 75-1288690 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1720 Hayden Road, Carrollton, Texas (Address of principal executive offices) (Zip Code) (469) 892-1122 (Registrants telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of October 31, 2008 5,000,000 shares of Common Stock were outstanding. Table of Contents Page PART I  Financial Information 3 Item 1. Financial Statements 3 Unaudited Balance Sheets at September 30, 2008 and December 31, 2007 3 Unaudited Statements of Income for the three and nine months ended September 30, 2008 and 2007 5 Unaudited Statements of Cash Flows for the nine months ended September 30, 2008 and 2007 6 Notes to Unaudited Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 14 Item 4T. Controls and Procedures 14 PART II  Other Information 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 6. Exhibits 15 Signatures 17 Certifications 2 PART I  FINANCIAL INFORMATION Item 1. Financial Statements UNIVERSAL POWER GROUP, INC. UNAUDITED BALANCE SHEETS ASSETS September 30, December 31, CURRENT ASSETS Cash and cash equivalents $ $ Restricted cash  Accounts receivable: Trade, net of allowance for doubtful accounts of $157,584 and $129,371 Other Inventories  finished goods, net of allowance for obsolescence of $318,350 and $193,780 Current deferred tax asset Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT Logistics and distribution systems Machinery and equipment Furniture and fixtures Leasehold improvements Vehicles Less accumulated depreciation and amortization ) ) Net property and equipment OTHER ASSETS TOTAL ASSETS $ $ The accompanying footnotes are an integral part of these financial statements. 3 UNIVERSAL POWER GROUP, INC. UNAUDITED BALANCE SHEETS (CONTINUED) LIABILITIES AND SHAREHOLDERS EQUITY September 30, December 31, CURRENT LIABILITIES Line of credit $ $ Accounts payable Accrued liabilities Current portion of notes payable to Zunicom, Inc Current portion of capital lease obligations  Current portion of deferred rent Total current liabilities NOTES PAYABLE TO ZUNICOM, INC (net of current portion) NON-CURRENT DEFERRED TAX LIABILITY DEFERRED RENT, less current portion Total liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS EQUITY Common stock - $0.01 par value, 50,000,000 shares authorized, 5,000,000 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive loss )  Total shareholders equity TOTAL LIABILITIES AND SHAREHOLDERS EQUITY $ $ The accompanying footnotes are an integral part of these financial statements. 4 UNIVERSAL POWER GROUP, INC. UNAUDITED STATEMENTS OF INCOME Three Months Ended Nine Months Ended September 30, September 30, Net sales $ $ 29,788,479 $ $ Cost of sales Gross profit Operating expenses Operating income Other income (expense) Interest expense (including $88,471, $88,471, $263,490 and $262,529 to Zunicom, Inc.) Interest income 56 Total other expense ) Income before provision for income taxes Provision for income taxes ) Net income $ Net income per share Basic $ Diluted $ Weighted average shares outstanding Basic Diluted The accompanying footnotes are an integral part of these financial statements. 5 UNIVERSAL POWER GROUP, INC. UNAUDITED STATEMENTS OF CASH FLOWS Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization of property and equipment Provision for bad debts Provision for obsolete inventory Deferred income taxes ) ) Stock-based compensation Changes in operating assets and liabilities: Accounts receivable  trade ) ) Accounts receivable  other ) Inventories ) Prepaid expenses and other current assets ) ) Other assets ) ) Accounts payable Accrued liabilities Due from Zunicom, Inc  Deferred rent ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Deposit in escrow account )  Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net activity on line of credit ) ) Payments on notes payable to Zunicom, Inc ) ) Payments on capital lease obligations )  Net cash used in financing activities ) ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURES Interest paid $ $ Income taxes paid $ $ The accompanying footnotes are an integral part of these financial statements. 6 UNIVERSAL POWER GROUP, INC. NOTES TO UNAUDITED FINANCIAL STATEMENTS NOTE A  BASIS OF PRESENTATION The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions to Form 10-Q and Article 10 of Regulation S-X promulgated under the Securities Exchange Act of 1934, as amended. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included for the three and nine month periods ended September 30, 2008. The results for the three and nine month periods ended September 30, 2008 are not necessarily indicative of the results that may be expected for the year ended December 31, 2008. The unaudited financial statements included in this filing should be read in conjunction with the Company's audited financial statements and notes thereto included in the Company's annual report on Form 10-K for the year ended December 31, 2007. Recent Accounting Pronouncements In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (SFAS 157) which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS 157 does not require any new fair value measurements, but provides guidance on how to measure fair value by providing a fair value hierarchy used to classify the source of the information. SFAS 157 is effective for fiscal years beginning after November 15, 2007. However, on December 14, 2007, the FASB issued FSP FAS 157-b which would delay the effective date of SFAS 157 for all nonfinancial assets and nonfinancial liabilities, except those that are recognized or disclosed at fair value in the financial statements on a recurring basis (at least annually). This proposed FSP partially defers the effective date of SFAS 157 to fiscal years beginning after November 15, 2008, and interim periods within those fiscal years for items within the scope of this FSP. Effective January 1, 2008, the Company has adopted SFAS 157 except as it applies to those nonfinancial assets and nonfinancial liabilities as noted in the proposed FSP SFAS 157-b. The partial adoption of SFAS 157 will not have a material impact on the Companys financial position, results of operations or cash flows. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities  including an amendment of FASB Statement No. 115 (SFAS 159). SFAS 159 permits entities to choose to measure certain financial assets and liabilities at fair value. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company adopted SFAS 159 effective January 1, 2008 and did not record any adjustment to the financial statements. In December 2007, the FASB issued SFAS No. 141(R), Business Combinations (SFAS 141(R)), which replaces SFAS 141. The provisions of SFAS 141(R) are similar to those of SFAS 141; however, SFAS 141(R) requires companies to record most identifiable assets, liabilities, non-controlling interests, and goodwill acquired in a business combination at full fair value. SFAS 141(R) also requires companies to record fair value estimates of contingent consideration and certain other potential liabilities during the original purchase price allocation and to expense acquisition costs as incurred. This statement applies to all business combinations, including combinations by contract alone. Further, under SFAS 141(R), all business combinations will be accounted for by applying the acquisition method. SFAS 141(R) will be effective for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The provisions of SFAS 141(R) will impact the Company if it is a party to a business combination. In March 2008, the FASB issued SFAS No. 161, Disclosures about Derivative Instruments and Hedging Activities , an amendment of FASB Statement No. 133 (SFAS 161). SFAS 161 requires enhanced disclosures about an entity's derivative and hedging activities and thereby improves the transparency of financial reporting. SFAS 161 is effective for financial statements issued for fiscal years and interim periods beginning after November 15, 2008, with early application encouraged. SFAS 161 encourages, but does not require, comparative disclosures for earlier periods at initial adoption. Management is currently evaluating the effects of SFAS 161, but the standard is not expected to have a material impact on the Companys financial statements. Accounting for Derivative Activities The Company uses an Interest Rate Swap agreement (see Note E) to limit exposure to changes in interest rates. The Interest Rate Swap is a derivative financial instrument, which the Company accounts for pursuant to Statement of Financial Accounting Standards (SFAS) No. 133, "Accounting for Derivative Instruments and Hedging Activities," as amended and interpreted ("SFAS No. 133"). SFAS No. 133 establishes accounting and reporting standards for derivative instruments and requires that all derivatives be recorded at fair value on the balance sheet. Changes in fair value of derivative financial instruments are either recognized in other comprehensive income (a component of shareholders' equity) or net income depending on whether the derivative is being used to hedge changes in cash flows or fair value. The Company has determined that changes in value of its Interest Rate Swap should be accounted for as a cash flow hedge and recorded as other comprehensive income (loss) in shareholders equity if effective or through the statement of income if ineffective. 7 NOTES TO UNAUDITED FINANCIAL STATEMENTS (CONTINUED) NOTE B  ORGANIZATION Universal Power Group, Inc. (UPG or the Company), a Texas corporation, serves a diverse and growing range of industries with portable power and related synergistic products, third-party fulfillment and logistics services and custom battery pack assemblies. The Companys primary logistics center is located in Carrollton, Texas and regional logistic centers are located in Oklahoma City, Oklahoma, Las Vegas, Nevada and Columbus, Georgia. The Companys customers are primarily located in the United States. However, a small portion of the Companys sales are to customers located in the United Kingdom, Australia, Ireland, China and Canada. Until December 20, 2006, the Company was a wholly-owned consolidated subsidiary of Zunicom, Inc. (Zunicom), a Texas corporation, whose stock is traded on the OTC Bulletin Board under the symbol ZNCM.OB. On December 20, 2006, the U.S. Securities and Exchange Commission declared effective a registration statement filed by the Company registering the sale of 2,000,000 shares of its common stock by the Company and 1,000,000 of the Companys common stock owned by Zunicom. As a result of the offering, Zunicoms interest in the Company was reduced to 40%. Zunicom no longer owns a controlling interest in UPG; however, as the largest shareholder, Zunicom does have significant influence over UPG. NOTE C  STOCK-BASED COMPENSATION At September 30, 2008, common shares reserved for future issuance include 2,000,000 shares issuable under the 2006 Stock Option Plan, 20,000 shares issuable upon exercise of options not granted under the 2006 Stock Option Plan and 300,000 shares issuable upon exercise of outstanding warrants. At September 30, 2008, there are 1,344,978 options outstanding under the 2006 Stock Option Plan, and 655,022 options are available for future grants. Stock-based compensation expense recognized in the statement of income for the three and nine months ended September 30, 2008 includes compensation expense for fully vested and amortization of partially vested stock-based payment awards granted prior to September 30, 2008 and for the three and nine months ended September 30, 2007 includes compensation expense for fully vested and the amortization of partially vested stock-based payment awards granted prior to September 30, 2007. On June 25, 2007 Zunicom issued 645,133 shares of restricted stock to certain employees of UPG for past and future services. The fair value of the shares at the issue date was approximately $377,000. UPG is amortizing the fair value as an compensation expense over the 48 month vesting period in accordance with EITF Issue No. 00-12 Accounting by an Investor for Stock-Based Compensation Granted to Employees of an Equity Method Investee and FASB 123(R) Share-Based Payment. As of September 30, 2008, approximately $256,000 remains unrecognized. Valuation Assumptions There were no options granted during the three months ended September 30, 2007. During the nine months ended September 30, 2007 the Company granted 40,000 options to members of the Board of Directors increasing the total number of outstanding options as of September 30, 2007 to 1,227,500. The Company granted 56,250 options to members of the Board of Directors during the three and nine month periods ended September 30, 2008 increasing the total number of outstanding options as of September 30, 2008 to 1,344,978. The fair values of option awards granted during the three and nine months ended September 30, 2008 were estimated at the grant date using a Black-Scholes option pricing model with the following assumptions: For the Three and Nine Months Ended September 30, 2008 Weighted average grant date fair value $ 0.92 Weighted average assumptions used: Expected dividend yield 0.00 % Risk-free interest rate 3.87 % Expected volatility 17.00 % Expected life (in years) 5 The Black-Scholes option valuation model was developed for use in estimating the fair value of traded options that have no vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions including the expected stock price volatility. Because our employee stock options have characteristics significantly different from those of traded options, and because changes in the subjective input assumptions can materially affect the fair value estimate, in managements opinion, the existing models do not necessarily provide a reliable single measure of the fair value of its employee stock options. Historically, the Company has elected to use the calculated value method to account for options granted. As there was no significant active market for the Companys common shares prior to the nine month period ended September 30, 2008, the Company used historical volatility of the Dow Jones Small Cap Non-Durable Household Companies, which is representative of the Companys size and industry. The Company has used the historical closing values of that index to estimate volatility, which was calculated at 17%-18%. The expected term considers the contractual term of the option as well as expectations for 8 NOTES TO UNAUDITED FINANCIAL STATEMENTS (CONTINUED) NOTE C  STOCK-BASED COMPENSATION (CONTINUED) exercise and forfeiture behavior. The risk-free interest rate is based on the rates in effect on the grant date for U.S. Treasury instruments with maturities matching the relevant expected term of the award. Summary and Activity Stock option activity under our 2006 Stock Option Plan was as follows: Weighted Average Number of Shares Exercise Price Options outstanding at January 1, 2008 $ Granted $ Exercised  $  Canceled, forfeited or expired ) $ Options outstanding at September 30, 2008 $ The following table summarizes stock options outstanding under our 2006 Stock Option Plan at September 30, 2008: Options Outstanding Options Exercisable Average Weighted Remaining Weighted Weighted Range of Number of Options Contractual Life Average Number of Options Average Exercise Prices Outstanding (in years) Exercise Price Exercisable Exercise Price $3.81 $ 3.81 $ 3.81 $4.48 $ 4.48 $ 4.48 $7.00 $ 7.00 $ 7.00 $3.81 - $7.00 $ 6.79 $ 6.79 At September 30, 2008, the aggregate intrinsic value of options outstanding and exercisable was $0.0. The aggregate intrinsic value is calculated as the difference between the exercise price of the underlying awards and the quoted price of our common stock for those awards that have an exercise price currently below the quoted price. At September 30, 2008, all outstanding options under our 2006 Stock Option Plan were fully vested. Other Stock Options On March 21, 2007, the Company issued stock options to non-employees to purchase 20,000 shares of the Companys common stock at an exercise price of $7.00 per share vesting over the next three years and expiring December 19, 2016. These stock options were valued at approximately $6,300 using the Black-Scholes model and remain outstanding as of September 30, 2008. NOTE D  NET INCOME PER SHARE Basic net income per share is computed by dividing net income by the weighted average number of common shares outstanding for the period. Diluted net income per share is computed by dividing net income by the weighted average number of common shares and dilutive common stock equivalents outstanding for the period. The Companys common stock equivalents include all common stock issuable upon the exercise of outstanding stock options and warrants. For the three and nine month periods ended September 30, 2008, 1,364,978 stock options and 300,000 warrants are excluded from the calculation as they are antidilutive. For the three and nine month periods ended September 30, 2007, the dilutive effect of 40,000 stock options is included in the diluted net income per share calculation. 1,207,500 stock options and 300,000 warrants are excluded from the calculation as they are antidilutive. NOTE E  LINE OF CREDIT The Company has a $30 million line of credit with Compass Bank which matures on July 5, 2012. The facility bears interest at LIBOR Index Rate plus a sliding range from 1.25% to 2.50% based on quarterly covenant performance. At September 30, 2008 that rate was 5.03% . In June, 2008 the Company entered into an interest rate swap agreement which locks-in a fixed rate of 5.85% on the first $6.0 million outstanding under the line of credit, thus swapping the fixed rate for the current variable rate as calculated under the original loan agreement through its maturity date of July 5, 2012. The interest rate swap is accounted for as an effective cash flow hedge and the change in fair value has been recorded in accumulated other comprehensive loss in shareholders equity on the balance sheet at September 30, 2008. The line of credit is due on demand and is secured by accounts receivable, inventories, and equipment. The line's availability is based on a borrowing formula, which allows for borrowings equal to 85% of the Companys eligible accounts receivable and a percentage of eligible inventory. In addition, the Company must maintain certain financial covenants including ratios on funded debt to EBITDA, as well as a fixed charge ratio. At September 30, 2008, $12.7 million was outstanding under the line of credit and approximately $7.8 million remained available for borrowings under the line of credit based on the borrowing formula. 9 NOTES TO UNAUDITED FINANCIAL STATEMENTS (CONTINUED) NOTE F  CONCENTRATIONS A significant portion of the Companys business is with one major customer, Brinks Home Security, Inc. (BHS), which represented approximately 44% and 49% of the Companys revenues for the three months ended September 30, 2008 and 2007, respectively, and approximately 45% and 51% of the Companys revenues for the nine months ended September 30, 2008 and 2007, respectively. At September 30, 2008, the Company had aggregate accounts receivable from this customer in the amount of approximately $4.3 million. Through the date of this report, substantially all of this amount has been collected. NOTE G  LEGAL PROCEEDINGS The Company is subject to legal proceedings and claims that arise in the ordinary course of business. Management does not believe that the outcome of these matters will have a material adverse effect on the Companys financial position, operating results, or cash flows. However, there can be no assurance that such legal proceedings will not have a material impact. NOTE H  PURCHASE AND ESCROW AGREEMENT As reported on Form 8-K during the third quarter, we entered into an agreement for the purchase of all of the tangible and intangible assets used in connection with the business known as Monarch Hunting Products. Pursuant to the terms of this agreement dated as of September 1, 2008, the Company has placed $900,000 cash in escrow and reported it as restricted cash in the Companys balance sheet at September 30, 2008, to be applied to the purchase price. The acquisition is expected to close in January 2009. In the event the transaction does not close as planned, or if the entire amount is not required for closing, any remaining amount will be released from escrow and returned to the Company as unrestricted cash. NOTE I  SUBSEQUENT EVENT On November 6, 2008 the Company announced it has entered into a new agreement with Brinks Home Security, Inc. (BHS) for an initial two-year term with successive one year renewal terms. The Company is responsible for managing BHS product procurement, warehousing, fulfillment and distribution needs, including sourcing of select products such as batteries, transformers, speakers and sirens for BHS residential security systems installations. The Company also provides BHS with value-added services such as custom kitting and coordination of battery recycling services. Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations CAUTIONARY NOTICE REGARDING FORWARD LOOKING STATEMENTS The following discussion and analysis should be read in conjunction with our unaudited interim financial statements and notes thereto included elsewhere in this Form 10-Q. This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the Securities Act), Section 21E of the Securities Exchange Act of 1934 (the Exchange Act) and the Private Securities Litigation Reform Act of 1995. Forward-looking statements, including statements regarding our plans, objectives, expectations and intentions, involve forward-looking statements that reflect the current view about future events and financial performance based on certain assumptions and the state of the economy. They include opinions, forecasts, projections, assumptions, guidance, expectations, beliefs or other statements that are not statements of historical fact. In some cases, forward-looking statements can be identified by words such as may, can, will, should, could, expects, hopes, believes, plans, anticipates, estimates, predicts, projects, potential, intends, approximates or the negative or other variation of such terms and other comparable expressions.
